UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 14-7464


ENRIQUE GOMEZ,

                 Petitioner - Appellant,

          v.

RUSSELL A. PERDUE, Warden of FCI Gilmer,

                 Respondent – Appellee,

          and

ERIC HOLDER, U.S. Attorney General; DIRECTOR OF HOMELAND
SECURITY; DIRECTOR OF BUREAU OF PRISONS; UNKNOWN U.S.D.O.J.
OFFICIALS,

                 Respondents.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.      John Preston Bailey,
Chief District Judge. (2:14-cv-00019-JPB-JSK)


Submitted:   December 16, 2014                Decided: December 19, 2014


Before DUNCAN     and   DIAZ,   Circuit   Judges,   and    DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Enrique Gomez-Rodriguez, Appellant Pro Se.                Helen Campbell
Altmeyer, Assistant United States Attorney,               Wheeling, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Enrique      Gomez,     a    federal     prisoner,        appeals       the

district     court’s   order     accepting    the      recommendation        of    the

magistrate    judge    and    denying   relief    on    his    28   U.S.C.    § 2241

(2012)   petition.       We    have    reviewed   the    record      and    find    no

reversible    error.         Accordingly,    although     we    grant      leave    to

proceed in forma pauperis, we affirm for the reasons stated by

the district court.          Gomez v. Perdue, No. 2:14-cv-00019-JPB-JSK

(N.D.W. Va. Sept. 23, 2014).              We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                           AFFIRMED




                                         3